Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kaysheila Rains Wade and Henry L. Wade appeal the district court’s orders granting summary judgment to the Defendants in the Wades’ civil action regarding payment on an insurance claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wade v. Chase Bank, No. 2:12-cv-03565-RMG (D.S.C. Mar. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.